Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendments filed on October 11, 2021.
Claims 17-20 are canceled.
Claim 5 is withdrawn.
Claims 21-22 are added.
Claims 1-3 are amended.

Election/Restrictions
Claims 1-4, 6-16, and 21-22 are allowable. The restriction requirement between species , as set forth in the Office action mailed on June 14, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 29, 2021 is withdrawn.  Claim 5, directed to the staple pusher assembly comprising a spring including an aperture (Species A) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a constant force spring having a first end coupled to the magazine and a second end that is coiled within the cavity in the staple pusher for movement with the staple pusher
the first end of the constant force spring includes an aperture formed therein to secure the first end of the constant force spring to the magazine
wherein the staple pusher assembly further includes a coupling member secured to the first end of the constant force spring, the coupling member being coupled to the magazine to secure the first end of the constant force spring relative to the magazine; and wherein the first end of the constant force spring includes an aperture formed therein to secure the first end of the constant force spring to the coupling member.
.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





November 17, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731